Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                        Apr 29 2014, 9:39 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

PETER A. KENNY                                    P. JEFFREY SCHLESINGER
Indianapolis, Indiana                             Merrillville, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE ADOPTION OF E.M., a minor,              )
                                                  )
R.G.,                                             )
                                                  )
        Appellant-Petitioner,                     )
                                                  )
               vs.                                )      No. 45A04-1309-AD-438
                                                  )
R.M.,                                             )
                                                  )
        Appellee-Respondent.                      )


                        APPEAL FROM THE LAKE CIRCUIT COURT
                           The Honorable George A. Paras, Judge
                               Cause No. 45C01-1203-AD-1


                                        April 29, 2014

                MEMORANDUM DECISION – NOT FOR PUBLICATION

BRADFORD, Judge
                                   CASE SUMMARY

       Appellee-Respondent R.M. (“Father”) and N.G. (“Mother”) are E.M.’s biological

parents. E.M. was born in 2001 and Father and Mother’s marriage dissolved in 2004,

with Mother being awarded physical custody of E.M.                 In 2005, Mother married

Appellant-Petitioner R.G., and, in 2012, R.G. petitioned to adopt E.M., apparently on the

grounds that Father had abandoned her for six months, failed to siginificantly

communicate with her for a year, and failed to provide care and support for her for a year.

After a hearing, the trial court denied the petition. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       E.M. was born on September 28, 2001, of Father and Mother’s marriage, a

marriage that was dissolved in March of 2004. Mother married R.G. in 2005. Following

the divorce, Father made sporadic child support payments and had been unemployed or

underemployed for various periods. In September of 2007, the dissolution decree from

Father and Mother’s marriage was modified to allow Father supervised visitation with

E.M., to be arranged through Mother or Mother’s father.

       Apparently, the last face-to-face contact between E.M. and Father occurred in

October of 2007, at E.M.’s sixth birthday party. When R.G. arrived at the party to collect

E.M., Father became very upset. After the party, Father’s parents continued to see E.M.

from time to time but felt it was best if Father were not present. In October of 2011,

Father’s parents took E.M. to Olive Garden for a birthday meal, and E.M. asked them if

she could speak with Father. Father’s mother called E.M., and Father spoke with her for

three to five minutes. After Father’s mother told Mother that E.M. had spoken to Father,

                                             2
Father’s mother has not seen E.M. After his conversation with E.M., Father made several

attempts to contact Mother to arrange visitation with E.M. but never received a return

call.

        On March 8, 2012, Mother and R.G. filed a joint petition for adoption. The trial

court held a hearing on the petition on June 24, 2013. On July 2, 2013, the trial court

denied the adoption. On August 9, 2013, the trial court issued an amended order denying

adoption, which written order included findings of fact and conclusions of law, which

had been previously requested by Father. The trial court’s written order reads in relevant

part as follows:

        15.   The evidence presented at the hearing showed that Father had paid
              child support only sporadically.
        16.   The evidence showed that Father has been unemployed or
              underemployed for various periods during that time.
        17.   The evidence also showed that Father had made numerous attempts
              to exercise visitation with his daughter.
        18.   The testimony was clear that Mother actively thwarted Father’s
              attempts to exercise visitation.
        19.   Mother also actively thwarted attempts by Father to maintain
              telephone contact with the child.
        20.   The evidence was clear that Mother had been in contact with
              Father’s parents and had allowed the child to have holiday visitation
              with her paternal grandparents.
        21.   Mother and [R.G.] both clearly knew Father’s whereabouts and how
              to contact him.
        22.   The evidence indicated that the desire to have [R.G.] adopt [E.M.]
              was in part a reaction to paternal grandparents allowing Father to
              have contact with [E.M.] during a holiday visitation.
        23.   There was no evidence or allegations of child abuse or other
              inappropriate behavior that would warrant cutting off contact.
        24.   The Court found the testimony of Mother not credible as to Father’s
              alleged abandonment of the child.
        25.   The Court finds that Father clearly had no intent to abandon his
              daughter.


                                            3
      26.    The evidence was clear that Father attempted repeatedly to maintain
             contact with his daughter, but that Mother discouraged contact and
             rendered contact close to impossible.
      27.    IC §31-19-9-8 defines consent of a natural parent is not required for
             an adoption.
      28.    IC §31-19-9-8 is, in part, as follows:
             Sec. 8 (a) Consent to adoption, which may be required under section
             1 of this chapter, is not required from any of the following:
             (1) A parent or parents if the child is adjudged to have been
             abandoned or deserted for at least six (6) months immediately
             preceding the date of the filing of the petition for adoption.
             (2) A parent of a child in the custody of another person if for a
             period of at least one (1) year the parent:
                     (A) fails without justifiable cause to communicate
                     significantly with the child when able to do so; or
                     (B) knowingly fails to provide for the care and support of the
                     child when able to do so as required by law or judicial decree.
             …….
             (11) A parent if:
                     (A) a petitioner for adoption proves by clear and convincing
                     evidence that the parent is unfit to be a parent; and
                     (B) the best interests of the child sought to be adopted would
                     be served if the court dispensed with the parent’s consent.
             …….
      29.    The law will not allow a custodial parent to deny contact and then
             use that lack of contact to evade the need for consent to a step-parent
             adoption.
      30.    The Court finds that Mother purposely thwarted Father’s attempts to
             maintain contact.
      31.    The Court finds that Father’s inconsistent payment of child support
             does not rise to the level of abandonment.
      32.    The Court finds that Father did not intentionally abandon his
             daughter.
      33.    The Court finds that this situation does not trigger any of the cited
             portions of IC §31-19-9-8 to allow this adoption without the consent
             of the Father.
      34.    Father’s consent is required under the law for [R.G.] to adopt [E.M.],
             and since Father clearly does not consent, the adoption must be
             denied.

Appellant’s Br. pp. 11-13.



                                            4
       R.G. now appeals, contending that the trial court erroneously failed to find that

Father (1) abandoned E.M. for six months, (2) failed to communicate significantly with

E.M. without justifiable cause for one year, and (3) knowingly failed to provide for the

care and support of E.M. for at least one year when able to do so.

                            DISCUSSION AND DECISION

       The Indiana Supreme Court has expressed a “preference for granting latitude and

deference to our trial judges in family law matters.” In re Marriage of Richardson, 622
N.E.2d 178, 178 (Ind. 1993). Appellate courts “are in a poor position to look at a cold

transcript of the record, and conclude that the trial judge … did not properly understand

the significance of the evidence, or that he should have found its preponderance or the

inferences therefrom to be different from what he did.” Kirk v. Kirk, 770 N.E.2d 304,

307 (Ind. 2002) (citation omitted).

       The trial court entered findings of fact and conclusions of law pursuant to Indiana

Trial Rule 52. In such cases,

       we must first determine whether the evidence supports the findings and
       second, whether the findings support the judgment. The trial court’s
       findings and conclusions will be set aside only if they are clearly erroneous,
       that is, if the record contains no facts or inferences supporting them. A
       judgment is clearly erroneous when a review of the record leaves us with a
       firm conviction that a mistake has been made. We neither reweigh the
       evidence or assess the credibility of witnesses, but consider only the
       evidence most favorable to the judgment.

Webb v. Webb, 868 N.E.2d 589, 592 (Ind. Ct. App. 2007) (citations omitted).

       R.G. argues that the trial court erroneously failed to find that Father abandoned,

failed to meaningfully communicate with, and failed to support (when able to do so)


                                             5
E.M., any one of which, if established, would have rendered Father’s consent to R.G.’s

adoption of E.M. unnecessary. Indiana Code section 31-19-9-8 provides, in part, as

follows:

      (a) Consent to adoption, which may be required under section 1 of this
      chapter, is not required from any of the following:
          (1) A parent or parents if the child is adjudged to have been abandoned
          or deserted for at least six (6) months immediately preceding the date of
          the filing of the petition for adoption.
          (2) A parent of a child in the custody of another person if for a period of
          at least one (1) year the parent:
              (A) fails without justifiable cause to communicate significantly with
              the child when able to do so; or
              (B) knowingly fails to provide for the care and support of the child
              when able to do so as required by law or judicial decree.

Ind. Code § 31-19-9-8.

             We will not disturb the trial court’s decision in an adoption
      proceeding unless the evidence leads only to a conclusion opposite that
      reached by the trial court. In re Adoption of Childers, 441 N.E.2d 976, 978
      (Ind. Ct. App. 1982). We will not reweigh the evidence. Rather, we will
      examine the evidence most favorable to the trial court’s decision, together
      with reasonable inferences drawn therefrom, to determine whether
      sufficient evidence exists to sustain the decision. Id. A petitioner for
      adoption without parental consent has the burden of proof to establish, by
      clear and indubitable evidence, one of the statutory criteria for dispensing
      with consent. Id.

In re Adoption of J.T.A., 988 N.E.2d 1250, 1252 (Ind. Ct. App. 2013), trans. denied.

                                   A. Abandonment

      Abandonment is defined as “any conduct by the parent which evinces an intent or

settled purpose to forgo all parental duties and to relinquish all parental claims to the

child[,]” Childers, 441 N.E.2d at 979, and the abandonment must have been for the six

months immediately prior to the filing of the adoption petition. Since determination of


                                            6
abandonment, as an ultimate fact, is in the province of the trial court, we will affirm that

determination if the evidence most favorable to the determination clearly supports the

decision. Id.

       We conclude that the trial court’s determination that Father did not intentionally

abandon E.M. is supported by sufficient evidence. Father spoke with E.M. by telephone

during a birthday dinner she was having with Father’s parents, which we may infer was

close to E.M.’s birthday in October of 2011, within the six months preceding the

adoption petition filed on March 8, 2012. Moreover, Father testified that he attempted

several times after the telephone conversation to contact Mother regarding visitation with

E.M. but was unsuccessful. Father’s testimony that he wished to resume visitation with

E.M. is more than sufficient to support a finding that he did not intend to forego his

parental duties or relinquish his parental claims.

                               B. Failure to Communicate

       R.G. also contends that the trial court erroneously found that Father had not failed

to significantly communicate with E.M. for a year without justification when able to do

so. In order for an adoption without parental consent to take place, the parent’s failure to

communicate with the children in question must be shown by clear, cogent, and

indubitable evidence. Graham v. Starr, 415 N.E.2d 772, 774 (Ind. Ct. App. 1981).

Moreover, even if a parent failed to communicate with a child for one year, his consent

for adoption will not be dispensed with if there was justifiable cause for such failure. Id.

       The record supports a finding that Mother thwarted Father’s attempts to

communicate with E.M., and “[e]fforts of a custodial parent to hamper or thwart

                                              7
communication between parent and child are relevant in determining the ability to

communicate.” Lewis v. Roberts, 495 N.E.2d 810, 812-13 (Ind. Ct. App. 1986). As

previously mentioned, Father testified that he had attempted numerous times to arrange

visitation with E.M., only to not receive any return calls from Mother. As the trial court

noted, Mother’s rebuffing of Father’s attempts to visit or communicate with E.M. seems

to have started around the time of Father and E.M.’s telephone conversation on or near

her birthday in late September of 2011. Father’s unsuccessful and repeated attempts to

contact E.M. through Mother support a finding that Father was, in essence, not able to

communicate with E.M. due to Mother’s interference.

                                  C. Failure to Support

       Finally, R.G. contends that the trial court erred in failing to find that Father failed

to support E.M. when able to do so. Even if a parent failed to pay support for one year,

however, his consent for adoption will not be dispensed with if there was justifiable cause

for such failure or if the parent was unable to meet his obligations. Graham, 415 N.E.2d

at 774. It is undisputed that Father did not make a support payment for approximately

fifteen months prior to the filing of the adoption petition, with the last payment being

made on December 4, 2010. The trial court found that while Father’s payment of child

support had been sporadic, Father was unemployed or underemployed during much of the

relevant time period and that his failure to regularly pay child support did not rise to the

level of abandonment. We conclude that the record supports these findings.

       Father testified that the reason that payments ceased in late 2010 was that he was

laid off from his position and was unable to find other work until the summer of 2012.

                                              8
Father also testified that he had to rely on his parents for support during that period.

Finally, Father testified that he was subject to an income withholding order for child

support, which further supports a finding that he was not gainfully employed during the

period in question, as his obligation would have been automatically deducted from his

paycheck. The record supports a conclusion that Father was unable to meet his child

support obligations during the period in which he failed to do so.

       R.G. has failed to establish that the trial court committed error in failing to make

findings that would have rendered Father’s consent to R.G.’s adoption of E.M.

unnecessary. Consequently, because Father withheld his consent to the adoption, the trial

court properly denied R.G.’s adoption petition.

       The judgment of the trial court is affirmed.

RILEY, J., and ROBB, J., concur.




                                             9